08/10/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 21-0104



                Supreme Court Cause No. DA 21-0104

                           **********

ERIC HATHAWAY,                )
                              )
     Plaintiff and Appellant, )
                              )
     vs                       )       ORDER GRANTING
                              )       APPELLANT’S MOTION FOR
ZOOT ENTERPRISES, INC.,       )       EXTENSION OF TIME TO
                              )       FILE REPLY BRIEF
     Defendant and Appellee. )
_____________________________ )

     Based upon the unopposed motion filed by Appellant Eric

Hathaway, the time withing which Appellant has to file his Reply brief

is extended from August 20, 2021 to August 30, 2021.

     DATED this _____ day of August, 2021.



                                ________________________________



c.   John M. Kauffman
     Jill Gerdrum




                                                              Electronically signed by:
                                                                    Mike McGrath
                                                       Chief Justice, Montana Supreme Court
                                                                   August 10 2021